Citation Nr: 0800132	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-30 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post C5-6 discectomy with myelopathy and herniated 
nucleus pulposus (cervical spine disability).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that, among other things, granted 
service connection for a cervical spine disability, evaluated 
as noncompensable.  The veteran filed a timely appeal of this 
determination to the Board.  The veteran's claims file was 
then transferred to the Roanoke, Virginia RO.

In August 2005, the RO increased the evaluation of the 
veteran's service-connected cervical spine disability to 10 
percent disabling. The issue concerning the initial 
evaluation of the neck disability remains before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

As the veteran has perfected an appeal as to the initial 
rating assigned for his service-connected cervical spine 
condition, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.


FINDINGS OF FACT

The veteran's cervical spine disability is not manifested by 
incapacitating episodes having a total duration of at least 2 
weeks but less than four weeks during the past 12 months, nor 
is there forward flexion of the cervical spine greater than 
15 degrees but not greater that 30 degrees, a combined range 
of motion of the cervical spine not greater than 170 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for the veteran's cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Code 5293 (2003), Diagnostic Codes 5237, 5243 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The veteran was provided with the appropriate notice 
concerning his claim for service connection in a March 2004 
letter, before the June 2004 rating decision that is the 
subject of this appeal.  The Board notes that VAOPGCPREC 8-
2003 held that, if, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. 

The veteran was also provided notice concerning his appeal 
for a higher initial evaluation in letters dated in January 
and March 2006, including notice regarding the disability 
rating and effective dates for this condition.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   The veteran was also 
generally invited to send information or evidence to VA that 
may support his claim, was advised of the basic law and 
regulations governing his claim, the basis for the decisions 
regarding his claim, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, a VA 
examination report, and statements submitted by the veteran 
in support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5243.   
Under this code, the evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) is to be made 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

The veteran's spine disability may also be evaluated under 
Diagnostic Code 5237 using the General Rating Formula for 
Diseases and Injuries of the Spine.  This formula provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence regarding the veteran's cervical spine 
disability consists primarily of a VA examination dated in 
July 2005.  The examiner briefly noted the veteran's medical 
history, and noted that the veteran underwent surgery in 
service  for a herniated disc.  Since that time the veteran 
reports that he has a nagging, sharp to throbbing pain that 
radiates to the top of his head, sometimes causing headaches, 
and down his left arm only, 6/10 in intensity.  The veteran 
also reported flare-ups about four times per month if he 
sleeps the wrong way on his pillow or performs too much 
activity.  The veteran indicated that there is no decrease in 
range of motion with flare-ups and that he takes over-the-
counter medication for pain.  Upon examination, the veteran 
had cervical flexion of approximately 45 degrees, with pain 
at the end of the motion.  Extension was 30 degrees with 
pain.  Lateral flexion was 20 degrees to the left and right.  
Rotation was 40 degrees to the left and right with pain at 
the end of the motion.  The examiner stated that no DeLuca 
factors were evident on examination, such as lack of 
endurance, fatiguing, and weakness.  Strength testing was 5/5 
of the upper and lower extremities, deep tendon reflexes were 
2+ of the upper extremities.  Patella was hyper-reflexic, 
since 1995 per the veteran.  Sensation was intact to the 
touch, vibratory stimuli, pinprick.  X-rays revealed anterior 
cervical fusion at C5, C6, and C7 with normal cervical 
alignment.  The examiner also indicated that the fusion 
screws may be broken.  No acute bone fractures were 
identified.  The veteran was diagnosed with herniated nucleus 
pulposus of the cervical spine, status post discectomy in 
1995 and 2001, residual healed scar of the anterior neck, 
cervical discectomy.  The veteran was also noted to have 
radiculopathy of pain to the left upper extremity only.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's cervical 
spine disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5243, the veteran's disability must have been productive of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
There is no medical evidence to support this in the veteran's 
file.  

And under the General Rating Formula for Diseases and 
Injuries of the Spine, a higher evaluation is not warranted 
for the neck disability unless the veteran's condition is 
productive of forward flexion of the cervical spine greater 
than 15 degrees but not greater that 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

In this case, range of motion testing of his cervical spine 
revealed forward flexion of 45 degrees, extension of 30 
degrees, right and left lateral flexion of 20 degrees each, 
right and left lateral rotation of 40 degrees each.  There 
was also no weakness or fatigue, and no spasm or abnormal 
gait.  These symptoms warrant no more than a 10 percent 
evaluation under the general formula. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, the record reflects only some objective evidence of 
actual impairment of his cervical spine upon clinical 
examination, as caused by such pain.  In addition, while the 
record contains indications that the veteran suffers from 
flare-ups, the examiner found that no DeLuca factors were 
evident, such as lack of endurance, fatiguing, and weakness, 
on examination.  And there is no evidence indicating a 
finding of additional functional loss beyond that which is 
objectively shown during the examination.  Therefore, the 
Board holds that an evaluation in excess of 10 percent in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the veteran's 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards have 
not otherwise been rendered impractical.  In the absence of 
evidence of these factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial evaluation in excess of 10 percent for status post 
C5-6 discectomy with myelopathy and herniated nucleus 
pulposus is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


